DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 and 30-35 are pending and are examined herein on the merits for patentability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  the instant case, only active step is administering a compound represented by Chemical Formula 1.  The omitted steps are: performing a magnetic resonance imaging step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung (Thesis for the Degree of Master of Science, Graduate School of Kyungpook National University, February 2018, p. 1-37).
Sung discloses gadolinium complexes GdL1, GdL2 and GdL3, shown below.
    PNG
    media_image1.png
    136
    631
    media_image1.png
    Greyscale

When an inflammation manifests in the tissue, the specific cytokine such as cyclooxygenase 2 (COX-2) is upregulated, and accelerated the inflammatory mediator production. Thus, the cytokine is one of the inflammatory biomarkers.  NSAIDs (Non-steroidal anti-inflammatory drugs) are anti-inflammatory, antipyretic and analgesic drugs that can inhibit inflammatory response by combining with these cytokine. Some studies show the anti-tumor properties of several NSAIDs.  Especially, this study focused on the targeting anti-inflammatory effect of NSAIDs with MRI. New types of inflammation targeting contrast agents, GdL1, GdL2 and GdL3 were synthesized (Figure 1). These are DO3A derivatives of diflunisal, fenbufen and sulindac, respectively (page 1). 
Gd-based MR CAs that target inflammation can be constructed by conjugating NSAIDs with DO3A backbone. These CAs are expected to diagnostic agents of inflammatory diseases such as rheumatoid arthritis, and further will become theranostic agents by targeting various tumors, even breast and brain cancer (page 2 and 7).  
The in vivo MR study was performed by 1.5 T MR System equipped with a home-made small animal RF coil in compliance with the rule of the animal research committee of KNU. The coil was of the receiver type with its inner diameter being 50 mm. Six-week male ICR mice with weights of 27~30 g were used for this study. The mice were anesthetized by 1.5% isoflurane in oxygen and injected into the tail vein for in vivo MR images. These experiments were made before and after injection of GdL1, GdL2, GdL3 and Gadovist®, and an injection dose of MRI CAs was 0.1 mmol of Gd/Kg body weight (page 21).  Table 1 shows relaxivities for the gadolinium complexes.

    PNG
    media_image2.png
    277
    691
    media_image2.png
    Greyscale

	In vivo experiments showed that the GdL1, GdL2 and GdL3 have the function 

to target inflammation and excellent contrast enhancement on MRI (page 33).
	
With regard to claims 7 and 32, it is noted that the recitation of the intended use of the compound does not distinguish over the prior art because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
With regard to claims 10-15, 30, 33 and 34, it is noted that the only active step in the claimed method is administration which is performed by Sung, accordingly Sung’s compounds achieve the claimed method of treating inflammation or inhibiting a cyclooxygenase-2.

Claim(s) 1, 3-10, 12-14, 16, 18 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al. (“Gd3+Based MRI Contrast Agents As Potential Inflammation Targeting,” The 5" International Conference on MRI (ICMR12017) and 22™ Annual Scientific Meeting of KSMRM. March 23-25, 2017, P106).
Kim discloses GdL1 and GdL2 as potential inflammation targeting MRI contrast agents.  Diflunisal and Sulindac are introduced into these complexes so as to achieve inflammation target-specificity (Scheme l).  Potentiality of GdL1 and GdL2 as contrast agents (CAs) for MRI were investigated by measuring relaxivity and compared with Gadovist®. The r, relaxivities at PBS solution of these CAs are in the range of 4.54 and 4.92 mM-1s-1, respectively, which are almost the same value as that of the clinically used Gadovist®. Figure 1 shows the coronal T1-weighted images of ICR mice as a function of time. There is a strong signal enhancement, not only in the aorta and heart but also in gallbladder.

    PNG
    media_image3.png
    110
    426
    media_image3.png
    Greyscale

With regard to claims 7 and 32, it is noted that the recitation of the intended use of the compound does not distinguish over the prior art because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
With regard to claims 10-14, it is noted that the only active step in the claimed method is administration which is performed by Sung, accordingly Sung’s compounds achieve the claimed method of treating inflammation or inhibiting a cyclooxygenase-2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (Thesis for the Degree of Master of Science, Graduate School of Kyungpook National University, February 2018, p. 1-37) in view of de Vries (Current Pharmaceutical Design, 2006, 12, p. 3847-3856).
Sung teaches Gd-based MR CAs that target inflammation constructed by conjugating NSAIDs (fenbufuen, diflusinal, sulindac, COX-2 inhibitors) with DO3A backbone, GdL1-3, as set forth above, for MRI imaging of inflammation.
Sung does not specifically teach imaging and treatment of stroke.
De Vries teaches that COX-2… is transiently induced during inflammation by various stimuli. Increasing evidence has shown that COX-2 is not only implicated in inflammation but also in oncogenesis. Overexpression of COX-2 has been observed in a variety of tumors. Prostaglandins produced by COX-2 affect important processes in carcinogenesis, including angiogenesis, tissue invasion, metastasis and apoptosis. Several studies indicate that COX-2 is also involved in neurological disorders, like Alzheimer’s disease, Parkinson’s disease and ischemia, where COX-2 overexpression leads to neurotoxicity. Many aspects of the role of COX-2 in (patho)physiology, however, remain unclear. At present, COX-2 expression is determined by ex vivo laboratory analysis, but the results could be greatly affected by the instability of COX-2 mRNA and protein and by sampling errors. A noninvasive imaging method to monitor COX-2 expression, like positron emission tomography (PET) or single photon emission computed tomography (SPECT), could overcome this complication and may provide novel insights in the role of COX-2, especially in neurological disorders where repetitive sampling is not possible (abstract).
[99mTc]diflunisal is an example of a COX-2 inhibitor that has been labeled with a radioactive isotope for PET or SPECT imaging. 
See pages 3851 and 3854 directed to COX-2 upregulation in cerebral ischemia / stroke.  
Since its discovery in the early 1990’s, COX-2 has been the subject of extensive research that implicates the enzyme in the initiation and progression of a variety of diseases that are generally associated with inflammation, neurodegeneration and cancer. This led to the general recognition that COX-2 is an interesting target for pharmacological treatment and prevention of these diseases. Although many aspects of the mechanism of action of COX-2 in physiology and disease are still unknown, encouraging treatment results with COX-2 inhibitors have already been obtained. A noninvasive imaging method for COX-2 may not only give more insight in its role in disease, but could also provide a useful clinical tool for diagnosis, patient selection, monitoring of disease progression and therapy evaluation. Such a technique could also be applied to determine the pharmacokinetics and in vivo binding characteristics of new COX-2 inhibitors. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to extend the teaching of inflammation targeted MRI imaging using the DOTA-COX-2 inhibitor compounds of Sung when the teaching of Sung is taken in view of de Vries.  Each of Sung and de Vries are directed to imaging related to COX-2 expression using labeled COX-2 inhibitors. One would have been motivated to provide the compounds of Sung for imaging/therapy of brain inflammation to include stroke, with a reasonable expectation of success, because de Vries teaches that COX-2 is upregulated in cerebral ischemia / stroke.  

Claim(s) 1, 3-10, 12-16, 18, 20 and 30-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al. (“Gd3+Based MRI Contrast Agents As Potential Inflammation Targeting,” The 5" International Conference on MRI (ICMR12017) and 22™ Annual Scientific Meeting of KSMRM. March 23-25, 2017, P106) in view of de Vries (Current Pharmaceutical Design, 2006, 12, p. 3847-3856).
Kim teaches Gd-based MR CAs that target inflammation constructed by conjugating NSAIDs (diflusinal, sulindac, COX-2 inhibitors) with DO3A backbone, GdL1-2, as set forth above.
Kim does not specifically teach imaging and treatment of stroke.
De Vries teaches that COX-2… is transiently induced during inflammation by various stimuli. Increasing evidence has shown that COX-2 is not only implicated in inflammation but also in oncogenesis. Overexpression of COX-2 has been observed in a variety of tumors. Prostaglandins produced by COX-2 affect important processes in carcinogenesis, including angiogenesis, tissue invasion, metastasis and apoptosis. Several studies indicate that COX-2 is also involved in neurological disorders, like Alzheimer’s disease, Parkinson’s disease and ischemia, where COX-2 overexpression leads to neurotoxicity. Many aspects of the role of COX-2 in (patho)physiology, however, remain unclear. At present, COX-2 expression is determined by ex vivo laboratory analysis, but the results could be greatly affected by the instability of COX-2 mRNA and protein and by sampling errors. A noninvasive imaging method to monitor COX-2 expression, like positron emission tomography (PET) or single photon emission computed tomography (SPECT), could overcome this complication and may provide novel insights in the role of COX-2, especially in neurological disorders where repetitive sampling is not possible (abstract).
[99mTc]diflunisal is an example of a COX-2 inhibitor that has been labeled with a radioactive isotope for PET or SPECT imaging. 
See pages 3851 and 3854 directed to COX-2 upregulation in cerebral ischemia / stroke.  
Since its discovery in the early 1990’s, COX-2 has been the subject of extensive research that implicates the enzyme in the initiation and progression of a variety of diseases that are generally associated with inflammation, neurodegeneration and cancer. This led to the general recognition that COX-2 is an interesting target for pharmacological treatment and prevention of these diseases. Although many aspects of the mechanism of action of COX-2 in physiology and disease are still unknown, encouraging treatment results with COX-2 inhibitors have already been obtained. A noninvasive imaging method for COX-2 may not only give more insight in its role in disease, but could also provide a useful clinical tool for diagnosis, patient selection, monitoring of disease progression and therapy evaluation. Such a technique could also be applied to determine the pharmacokinetics and in vivo binding characteristics of new COX-2 inhibitors. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to extend the teaching of inflammation targeted MRI imaging using the DOTA-COX-2 inhibitor compounds of Kim when the teaching of Kim is taken in view of de Vries.  Each of Kim and de Vries are directed to imaging related to COX-2 expression using labeled COX-2 inhibitors. One would have been motivated to provide the compounds of Kim for imaging/therapy of brain inflammation to include stroke, with a reasonable expectation of success, because de Vries teaches that COX-2 is upregulated in cerebral ischemia / stroke.  

Claim 1-19 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Port et al. (US 2011/0092806) in view of Marnett (US 2005/0002859).
Port teaches the synthesis of a compound (B-Ch) by coupling a biovector to a linear or macrocyclic chelate; the complexation of the compound (B-Ch) with gallium Ga68 (paragraph 0024).  Various biovectors, linkers and chelates are taught on pages 2-11.
Exemplary compounds are shown on pages 50 and 53, including fenbufen and diflunisal conjugates:

    PNG
    media_image4.png
    155
    334
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    178
    313
    media_image5.png
    Greyscale

Port does not specifically exemplify a compound according to Formula I as claimed, including a gadolinium ion and the linker as claimed.
However, DOTA conjugates featuring the claimed linker (CH2CONHCH2CH2) are taught to be suitable for conjugation between DOTA and  biovector.

    PNG
    media_image6.png
    110
    466
    media_image6.png
    Greyscale
(page 60).
Further, the teaching is not limited to gallium, a specific contrast product vectorized for PET with Ga68 and a contrast product vectorized for MRI with gadolinium may be used, the biovectors being identical or different (paragraph 0207).
Marnett teaches a radiological imaging agent by reacting a COX-2-selective ligand with a compound comprising a detectable group, wherein the COX-2-selective ligand is a derivative of a non-steroidal anti-inflammatory drug (NSAID) comprising an ester moiety or a secondary amide moiety (abstract).
The NSAID may be… sulindac, diflunisal, fenbufen, etc. among others (paragraph 0035).
The detectable group may be a metal ion chelating group, including DOTA or DTPA, and binding gadolinium (paragraphs 131).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the linker between DOTA and the NSAID biovectors exemplified by Port.  While the DOTA-fenbufen and DOTA-diflunisal conjugates do not specifically recite the claimed linker, Port teaches that a variety of linkers can be used between the chelate and biovector.  One could have readily substituted another exemplified linker, a  (CH2CONHCH2CH2) linker, as a functionally equivalent linker between the chelate and biovector with a reasonable expectation of success in providing a chelator-linker-biovector compound for use in imaging.  Further, it would have been obvious to provide a gadolinium ion, as Port teaches a contrast product vectorized for MRI with gadolinium may be used.  Further, Marnett teaches the desirability of providing gadolinium chelates (DOTA) as an imaging moiety in detectable moiety-NSAID conjugate compounds, e.g. for MRI imaging, and teaches gadolinium to form stable complexes with DOTA.  One would have been further motivated to substitute sulindac as a functionally equivalent NSAID biovector in view of Marnett, which teaches fenbufen, diflunisal, sulindac, etc. to be suitable NSAID agents for conjugation to a detectable moiety for use in imaging.
With regard to claims 8 and 9, it is interpreted that the compounds would necessarily be capable of coordinating water and achieving the claimed relaxation properties, as a chemical compound and it’s properties are inseparable.  See MPEP 2112.
With regard to claims 7 and 32, it is noted that the recitation of the intended use of the compound does not distinguish over the prior art because the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  
With regard to claims 10-15, 30, 33 and 34, it is noted that the only active step in the claimed method is administration which is performed by Port and Marnett, accordingly Port and Marnett’s compounds achieve the claimed method of treating inflammation or inhibiting a cyclooxygenase-2.

Claim 1-20 and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Port et al. (US 2011/0092806) in view of Marnett (US 2005/0002859), in further view of de Vries (Current Pharmaceutical Design, 2006, 12, p. 3847-3856).
Port and Marnett teach DOTA-NSAID (fenbufen, diflunisal, sulindac) conjugates for imaging, including MRI, as set forth above.
Port and Marnett do not specifically teach imaging and treatment of stroke.
De Vries teaches that COX-2… is transiently induced during inflammation by various stimuli. Increasing evidence has shown that COX-2 is not only implicated in inflammation but also in oncogenesis. Overexpression of COX-2 has been observed in a variety of tumors. Prostaglandins produced by COX-2 affect important processes in carcinogenesis, including angiogenesis, tissue invasion, metastasis and apoptosis. Several studies indicate that COX-2 is also involved in neurological disorders, like Alzheimer’s disease, Parkinson’s disease and ischemia, where COX-2 overexpression leads to neurotoxicity. Many aspects of the role of COX-2 in (patho)physiology, however, remain unclear. At present, COX-2 expression is determined by ex vivo laboratory analysis, but the results could be greatly affected by the instability of COX-2 mRNA and protein and by sampling errors. A noninvasive imaging method to monitor COX-2 expression, like positron emission tomography (PET) or single photon emission computed tomography (SPECT), could overcome this complication and may provide novel insights in the role of COX-2, especially in neurological disorders where repetitive sampling is not possible (abstract).
[99mTc]diflunisal is an example of a COX-2 inhibitor that has been labeled with a radioactive isotope for PET or SPECT imaging. 
See pages 3851 and 3854 directed to COX-2 upregulation in cerebral ischemia / stroke.  
Since its discovery in the early 1990’s, COX-2 has been the subject of extensive research that implicates the enzyme in the initiation and progression of a variety of diseases that are generally associated with inflammation, neurodegeneration and cancer. This led to the general recognition that COX-2 is an interesting target for pharmacological treatment and prevention of these diseases. Although many aspects of the mechanism of action of COX-2 in physiology and disease are still unknown, encouraging treatment results with COX-2 inhibitors have already been obtained. A noninvasive imaging method for COX-2 may not only give more insight in its role in disease, but could also provide a useful clinical tool for diagnosis, patient selection, monitoring of disease progression and therapy evaluation. Such a technique could also be applied to determine the pharmacokinetics and in vivo binding characteristics of new COX-2 inhibitors. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to extend the teaching of inflammation targeted MRI imaging using the DOTA-COX-2 inhibitor compounds of Port and Marnett when the teachings of Port and Marnett are taken in view of de Vries.  Each of Port, Marnett and de Vries are directed to imaging related to COX-2 expression using labeled COX-2 inhibitors. One would have been motivated to provide the compounds of Port and Marnett for imaging/therapy of brain inflammation to include stroke, with a reasonable expectation of success, because de Vries teaches that COX-2 is upregulated in cerebral ischemia / stroke.  

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618